Case 6:19-cv-00537-ADA Document 23-4 Filed 01/21/20 Page 1 of 12




                     EXHIBIT 1
1/17/2020                                 Case 6:19-cv-00537-ADA Document  23-4| Solas
                                                                      Our Team     Filed  01/21/20 Page 2 of 12
                                                                                       OLED




     Board of Directors

                   Gerald Padian                                James Prusko                                 Ciaran O'Gara
                              Director                                 Director                               Managing Director




                        VIEW PROFILE                                VIEW PROFILE                                  VIEW PROFILE


                                                                                                                                  



https://www.solasoled.com/our_team.html                                                                                               1/3
1/17/2020                                  Case 6:19-cv-00537-ADA Document  23-4| Solas
                                                                       Our Team     Filed  01/21/20 Page 3 of 12
                                                                                        OLED




                 Sean O'Sullivan
                      Managing Director




                        VIEW PROFILE




     Team

                 Angela Quinlan                                 Colm O'Riordan                                Robert Beirne
            Vice President of Licensing and                      Chief Technical Of cer                        Associate Engineer
              Associate General Counsel




                        VIEW PROFILE                                 VIEW PROFILE                                  VIEW PROFILE




                 Adam Mullooly
                    Acquisition Manager




                        VIEW PROFILE




                                                                  Contact Us


                                          If you are interested in licensing opportunities, please contact us.

                                              email us                                              call us
                                                                                                                                    
                                  info@solasoled.com                                     +353 1 691 7398

https://www.solasoled.com/our_team.html                                                                                                 2/3
1/17/2020                                   Case 6:19-cv-00537-ADA Document  23-4| Solas
                                                                        Our Team     Filed  01/21/20 Page 4 of 12
                                                                                         OLED




                                                                Solas OLED Ltd.
                                  4-5 Burton Hall Road, Sandyford, Dublin 18 | +353 1 691 7398 | info@solasoled.com

                                                                           nked
                                                                            



                                                            Privacy | Cookie Policy | Sitemap

                                                     © 2018 SolasOLED LTD. | Web Design by Granite Digital.




                                                                                                                      



https://www.solasoled.com/our_team.html                                                                                   3/3
1/17/2020                                   Case 6:19-cv-00537-ADA Document  23-4| Solas
                                                                        Our Team     Filed  01/21/20 Page 5 of 12
                                                                                         OLED




                                                             Gerald Padian is the Chairman of the Board of Directors. Gerald
              Gerald Padian                                  provides extensive experience in the development of emerging
                                                             technologies and patent licensing. Gerald co-founded Realtime
                                 Director
                                                             Data LLC in 1998 and currently serves as its President and a
                                                             member of its Board of Managers. Realtime Data is an inventor-
                                                             owned research and development company focusing on
                                                             technology in the eld of data acceleration and advanced data
                                                             compression. Its patent portfolio has been licensed to some of
                                                             the world's top leaders in computing, wireless, WAN acceleration
                                                             and nancial services. In addition to his positions with Solas
                                                             OLED and Realtime Data, Gerald is an independent investor
                                                             focusing on investments in digital technology companies in
                                                             Ireland.

                                                             Gerald earned a B.S. in Economics from Fordham University and
                                                             a J.D. from Fordham Law School.




    Board of Directors

                 Gerald Padian                                   James Prusko                                 Ciaran O'Gara
                            Director                                    Director                               Managing Director




                       VIEW PROFILE                                  VIEW PROFILE                                   VIEW PROFILE


                                                                                                                                   



https://www.solasoled.com/our_team.html                                                                                                1/3
1/17/2020                                   Case 6:19-cv-00537-ADA Document  23-4| Solas
                                                                        Our Team     Filed  01/21/20 Page 6 of 12
                                                                                         OLED




                                                             Jim Prusko, Co-Head Structured Credit, Magnetar
              James Prusko                                   Prior to joining Magnetar Capital in 2005, Mr. Prusko was the
                                 Director                    Head of Fixed Income at OTA Asset Management. In this role, he
                                                             managed the capital structure and long/short credit strategies
                                                             for the OTA Multi-Strategy Fund. He also implemented and
                                                             managed the Treasury Futures basis and Treasury repo
                                                             strategies. Previously, Mr. Prusko spent eleven years at Putnam
                                                             Investments performing a variety of different functions. Most
                                                             recently, he was a Managing Director and Team Leader of High-
                                                             Grade Credit, where he was responsible for all investment-grade
                                                             corporate investments across Core Fixed Income portfolios.
                                                             Before that, he was a Senior Portfolio Manager and Senior Vice
                                                             President in the Core Fixed Income Group. He also spent time in
                                                             the Taxable Investment Grade, Tax-Exempt Income, and
                                                             Derivative Strategies groups.

                                                             Mr. Prusko earned an MBA from the Amos Tuck School of
                                                             Business Administration at Dartmouth College. In addition, he
                                                             earned MS and BS degrees in Chemical Engineering from the
                                                             Massachusetts Institute of Technology.



    Board of Directors

                 Gerald Padian                                   James Prusko                                 Ciaran O'Gara
                            Director                                    Director                               Managing Director




                       VIEW PROFILE                                  VIEW PROFILE                                   VIEW PROFILE


                                                                                                                                   



https://www.solasoled.com/our_team.html                                                                                                1/3
1/17/2020                                 Case 6:19-cv-00537-ADA Document  23-4| Solas
                                                                      Our Team     Filed  01/21/20 Page 7 of 12
                                                                                       OLED




                                                           Ciaran O’Gara is the Managing Director of Solas OLED Ltd. Ciaran
              Ciaran O'Gara                                has over 8 years of experience managing and providing strategic
                                                           direction to technology companies and has spent over 17 years
                         Managing Director
                                                           working in the advanced technology sector on a worldwide
                                                           basis.

                                                           Prior to joining Solas, Ciaran worked for Wayfair, Inc., a
                                                           multinational company where he successfully managed and led
                                                           a team of employees across a number of European countries. As
                                                           the Managing Director of Solas OLED Ltd., Ciaran manages the
                                                           Solas technology, marketing and licensing teams and oversees
                                                           the company’s day-to-day operations.

                                                           Ciaran earned a Masters in Information System Management
                                                           from the National University of Ireland, Galway.




    Board of Directors

                 Gerald Padian                                 James Prusko                                 Ciaran O'Gara
                            Director                                  Director                               Managing Director




                       VIEW PROFILE                                VIEW PROFILE                                   VIEW PROFILE


                                                                                                                                 



https://www.solasoled.com/our_team.html                                                                                              1/3
1/17/2020                                   Case 6:19-cv-00537-ADA Document  23-4| Solas
                                                                        Our Team     Filed  01/21/20 Page 8 of 12
                                                                                         OLED




                                                             Sean O’Sullivan is a Senior Vice President at Maples Fiduciary
                        Sean                                 Services (Ireland) Limited. Sean has experience in a wide range
                                                             of asset nance and structured nance transactions including
                     O'Sullivan                              aircraft leasing, note programmes and loan securitisations.

                                 Director                    Sean previously worked for Maples Fund Services and has
                                                             extensive experience in providing accounting and
                                                             administration services for complex fund structures including
                                                             hedge funds, multi-manager funds, private equity funds,
                                                             emerging market funds and unit trusts. Sean joined Maples in
                                                             2009. He previously worked for UBS Fund Services.

                                                             Prior to that, he worked for PricewaterhouseCoopers New York,
                                                             IFS (International Fund Services) and KPMG Dublin. Sean
                                                             graduated from Dublin Business School with a BA (Hons)
                                                             Accounting and Finance. He is a member of the Institute of
                                                             Chartered Accountants of Ireland.




    Board of Directors

                 Gerald Padian                                   James Prusko                                 Ciaran O'Gara
                            Director                                    Director                               Managing Director




                       VIEW PROFILE                                  VIEW PROFILE                                   VIEW PROFILE


                                                                                                                                   



https://www.solasoled.com/our_team.html                                                                                                1/3
1/17/2020                                 Case 6:19-cv-00537-ADA Document  23-4| Solas
                                                                      Our Team     Filed  01/21/20 Page 9 of 12
                                                                                       OLED




                                                           Angela joined Solas OLED in April 2019 as Vice President of
                         Angela                            Licensing and Associate General Counsel. Her responsibilities
                                                           include licensing and patent prosecution. Angela is also focused
                         Quinlan                           on new business development and portfolio acquisition.

               Vice President of Licensing and             Prior to joining Solas OLED Angela was Senior Patent Counsel at
                 Associate General Counsel                 Longitude Licensing, where she was responsible for the
                                                           management of Longitude's portfolio of 3,500 semiconductor and
                                                           storage patents, as well as leading the team responsible for
                                                           prosecution and development of Longitude's patent applications
                                                           globally.

                                                           Prior to her role at Longitude Licensing, Angela worked in
                                                           private practice in top tier rms both in Ireland and the UK. She
                                                           has extensive experience in drafting and prosecuting
                                                           applications relating to semiconductor technology, data
                                                           processing, coding, encryption and industry standards in the
                                                           ICT sector. Angela also has substantial experience in both
                                                           challenging and defending European patents during opposition
                                                           proceedings and in providing infringement and validity
                                                           opinions.

                                                           Angela is a certi ed Irish, UK and European Patent Attorney and
                                                           also has a certi cate in Intellectual Property Litigation (UK). She
                                                           graduated rst in her class in Electronic Engineering in Trinity
                                                           College Dublin, Ireland where she went on to earn a PhD in
                                                           digital signal processing. She spent one year of her PhD working
                                                           in the École Normale Supérieure Cachan, Paris, France. After
                                                           completing her PhD she spent two years working as a post-
    Board of Directors                                     doctoral researcher at the Institute of Advanced Industrial
                                                           Science and Technology, Tsukuba, Japan. Angela’s research
                                                           focused on the use of array signal processing for acoustical
                                                           source location and tracking.

                 Gerald Padian                                 James Prusko                                 Ciaran O'Gara
                            Director                                  Director                               Managing Director




                       VIEW PROFILE                                VIEW PROFILE                                   VIEW PROFILE


                                                                                                                                 



https://www.solasoled.com/our_team.html                                                                                              1/3
1/17/2020                                 Case 6:19-cv-00537-ADA Document
                                                                       Our 23-4    Filed
                                                                           Team | Solas    01/21/20 Page 10 of 12
                                                                                        OLED




                                                           Dr. Colm O’Riordan is Chief Technical Of cer at Solas OLED Ltd.
                  Colm                                     He has over 10 years of experience in R&D, product development
                                                           and project management roles across a diverse range of
             O'Riordan PhD                                 application areas involving photonics and optoelectronic
                                                           technologies.
                      Chief Technical Of cer
                                                           Prior to joining Solas OLED, Colm was an optoelectronic engineer
                                                           with Tomra Sorting Ltd., developing illumination and imaging
                                                           systems for industrial, automated whole food sorters. Prior to
                                                           this he was a project manager and design lead at the Irish
                                                           Photonic Integration Centre (IPIC) based at Tyndall National
                                                           Institute, Cork, where he worked with a Silicon Valley based
                                                           start-up to develop an ultra-compact optical coherence
                                                           tomography (OCT) based biometric imaging sensor. Colm has
                                                           also held roles as a senior optical design engineer at Nualight
                                                           Ltd. developing LED illumination systems and as a senior
                                                           postdoctoral researcher at Tyndall National Institute
                                                           investigating exible optical frequency comb sources for use in
                                                           high speed optical communications systems. He holds a 1st
                                                           class honours B.Eng. degree in Electronic Engineering and a
                                                           Ph.D. in Photonics from the University of Limerick, Ireland.

                                                           Dr. O'Riordan is responsible for managing the Solas OLED
                                                           engineering team, directing OLED product reverse engineering
                                                           activities in collaboration with our partners and overseeing the
                                                           development of claim charts for the many patents in the Solas
                                                           OLED patent portfolio. Colm is also responsible for managing

    Board of Directors
                                                           existing and new patent applications within the Solas OLED
                                                           portfolio, evaluating other patent portfolios for potential
                                                           acquisition and investigating and developing new OLED
                                                           technology solutions.


                 Gerald Padian                                  James Prusko                                 Ciaran O'Gara
                            Director                                   Director                                Managing Director




                       VIEW PROFILE                                 VIEW PROFILE                                    VIEW PROFILE


                                                                                                                                   



https://www.solasoled.com/our_team.html                                                                                                1/3
1/17/2020                                 Case 6:19-cv-00537-ADA Document
                                                                       Our 23-4    Filed
                                                                           Team | Solas    01/21/20 Page 11 of 12
                                                                                        OLED




                                                           Robert is an Associate Engineer at Solas OLED Ltd. Robert is a
               Robert Beirne                               graduate of Dublin City University where he earned a Bachelor’s
                                                           degree in Electronic and Computer Engineering, majoring in
                         Associate Engineer
                                                           Electronic Systems and Devices. During this 4-year course,
                                                           Robert completed a 6-month internship with Nypro Healthcare
                                                           Ltd., a multinational company specialising in medical device
                                                           fabrication. During his time at Nypro, he worked with the
                                                           Engineering Maintenance team on a number of projects, ranging
                                                           from practical automation-line maintenance to software
                                                           development.

                                                           Robert is focused on on OLED display architecture, driver
                                                           circuity analysis and claim chart development at Solas.




    Board of Directors

                 Gerald Padian                                  James Prusko                                 Ciaran O'Gara
                            Director                                   Director                                Managing Director




                       VIEW PROFILE                                 VIEW PROFILE                                    VIEW PROFILE


                                                                                                                                   



https://www.solasoled.com/our_team.html                                                                                                1/3
1/17/2020                                 Case 6:19-cv-00537-ADA Document
                                                                       Our 23-4    Filed
                                                                           Team | Solas    01/21/20 Page 12 of 12
                                                                                        OLED




                                                           Adam is an Acquisition Manager at Solas OLED Ltd. As an
                         Adam                              Acquisition Manager Adam monitors companies conducting
                                                           research and development in emerging technology markets.
                        Mullooly                           Adam is responsible for building relationships with technology
                                                           partners and investigating new and exciting assets for
                       Acquisition Manager                 acquisition. Adam is responsible for relationship development,
                                                           procurement and deal origination of intellectual property assets.

                                                           Prior to becoming an Acquisition Manager, Adam was a Market
                                                           Analyst with Solas OLED Ltd. As a Market Analyst, Adam
                                                           managed and coordinated the research of all OLED technological
                                                           advancements, current products and chain of supply, and he
                                                           monitored trends and developments in the OLED market and
                                                           provided in-depth analysis.

                                                           Adam holds a bachelor’s degree in Business and Law from
                                                           University College Dublin.




    Board of Directors

                 Gerald Padian                                  James Prusko                                 Ciaran O'Gara
                            Director                                   Director                                Managing Director




                       VIEW PROFILE                                 VIEW PROFILE                                    VIEW PROFILE


                                                                                                                                   



https://www.solasoled.com/our_team.html                                                                                                1/3
